      CASE 0:19-cv-01294-DWF-TNL Document 29 Filed 08/08/19 Page 1 of 2



               UNITED STATES DISTRICT COURT
                  DISTRICT OF MINNESOTA
_______________________________________________________

John-Henry Doe,                                       Civil No. 19-1294 (DWF/SER)

       Plaintiff,

vs.

Mower County Sheriff Office; Jim          MOTION TO DECLARE PLAINTIFF
Lemecker, Officer; Austin Police            A VEXATIOUS LITIGANT OF
Department; John Mueller, Officer;        DEFENDANTS MOWER COUNTY
Ryan Lief, Officer; Ryan                       SHERIFF OFFICE AND
McCormack, Officer; and David                      LEMECKER
Dyke, Officer,

    Defendants.
_______________________________________________________

       Defendants Mower County Sheriff Office and Jim Lemecker, pursuant to

Rules 10 and 11 of the Federal Rules of Civil Procedure move the Court for an

order declaring the Plaintiff, whose real name is Benjamin Stayton, a vexatious

litigant and request the Court issue an order:

1.     Enjoining Stayton from filing any civil action in the United States District

Court for Minnesota against Mower County, its officials, or its employees without

first obtaining leave of court;

2.     Requiring Stayton, in seeking leave to file any action, to certify that the

claim or claims he wishes to present are not frivolous, malicious, or brought in

bad faith;

3.     Requiring Stayton to affix a copy of the Court’s order creating these

sanctions to any motion for leave to file a claim; and

                                           1
     CASE 0:19-cv-01294-DWF-TNL Document 29 Filed 08/08/19 Page 2 of 2



4.    Requiring Stayton to use his proper legal name both when applying for IFP

status and on the pleadings of any future action he might bring.

      This motion will be based upon the filings in support of the motion, and any

hearing on the motion, if required.

                                                QUINLIVAN & HUGHES, P.A.


Dated: August 8, 2019                          s/ Kenneth H. Bayliss            .
                                                Kenneth H. Bayliss
                                                Attorney ID# 157569
                                                Attorneys for Defendants Mower
                                                County Sheriff Office and Lemecker
                                                P.O. Box 1008
                                                St. Cloud, MN 56302-1008
                                                Phone: (320) 251-1414
                                                Fax: (320) 251-1415
                                                kbayliss@quinlivan.com




                                        2
